DETAILED ACTION
Notice to Applicant
Applicant’s election without traverse of claims 1-10, directed towards a method, in the reply filed on 1/3/2022 is acknowledged. Applicant withdrew the nonelected product claims 11-16 in the set of claims filed 1/3/2022.
Claims 1-16 are pending, claims 11-16 being withdrawn. Claims 1-10 are examined herein. This is the first action on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 6 includes the phrase “this evaporable material preferably being sucked off.” It is unclear whether this limitation is intended to delimit the scope of the claim or not. The Office has interpreted it broadly so as not to delimit the claim, since it is merely optional. 
Claim 3 is rejected because the phrase “wherein an extension of the security opening over 75% corresponds to the extension of a full ring” is unclear. It is not clear what “over 75%” relates to, or how an “opening over 75%” could correspond “to the extension of a full ring.” The Office has interpreted it to mean that the security opening is annular in sections and covers over 75% of the annular rotation of a portion of the transition portion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreisel (DE 102015005529 to Kreisel et al., the Office cites to provided English translation).
	Regarding Claim 1, Kreisel teaches:
a method for arranging a contact element 6 on a battery cell of a battery plane of a battery stack for a battery device of a vehicle (Fig. 2b, para 0002)

    PNG
    media_image1.png
    862
    907
    media_image1.png
    Greyscale

including providing a contact element 6 having at least a contact plate portion (lower portion), a positive pole portion that is raised above the lower peripheral portion, and a transition portion connecting the contact plate portion to the positive pole portion(para 0005, Figs. 5A-c)


    PNG
    media_image2.png
    589
    648
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    438
    613
    media_image3.png
    Greyscale

wherein the contact plate portion and the positive plate portion are spaced apart from each other and are arranged parallel (see Figs. 2 and 5)
arranging the contact element 6 on the battery cell of the battery plane, the contact plate portion being positioned on a contact plate 3 of the battery plane and the positive pole portion is positioned on a positive pole of the battery cell of the battery plane  (para 0037, Fig. 2B)
and introducing at least opening into a perforation region of the transition portion to establish at least one security fusible section in the transition portion (para 0019)  
	Regarding Claims 6 and 7, Kreiser teaches:
wherein the contact plate portion of the contact element is attached to the contact plate and the positive pole portion is attached to the positive pole of the battery cell by a laser welding device (paras 0041)
	Regarding Claims 9 and 10, Kreiser teaches:
wherein an insulation volume 2 of the battery plane which delimits at least one section of the transition portion (Fig. 2B) is filled with dimensionally stable plastic within the broadest reasonable interpretation of the claims (para 0014)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kreisel (DE 102015005529 to Kreisel et al., the Office cites to provided English translation) in view of Fees (US 2017/0048978 to Fees et al.).
	Regarding Claims 2 and 3, Kreisel does not teach:
a single security opening with a single security portion, wherein the opening is annular over 75% of the annular rotation 
	Fees, however, from the same field of invention, regarding a contactor for a battery pack, teaches a contactor with a security opening, wherein the transition portion includes only a small security sliver on one end and the perforation extends substantially around an annular portion of the transition section (Fig. 2).

    PNG
    media_image4.png
    686
    827
    media_image4.png
    Greyscale

Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to use any particular fusible shape for the contactor portion of Kreisel, since the rupture current and/or strength of the various fuse shapes were known and predictable in the art and selectable according to routine engineering parameters. 
	
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kreisel (DE 102015005529 to Kreisel et al., the Office cites to provided English translation) in view of Harris (US 2017/0001584 to Harris et al.).
	Regarding Claims 4, 5, and 8
wherein the security opening is performed by laser perforation, such that the region is evaporable by the laser perforation
wherein the laser securing device is used for laser perforation
	Such techniques were already known in the art at the time of invention. Harris, for example, from the same field of invention, regarding a battery stack, teaches laser welding (para 0038) and laser etching of a fuse in a current carrier (para 0039). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723